DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 07/14/2020. Claims 1-10 are presently pending and are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a revolute pair axis of the first Hooke’s joint…is vertical to the axis of the moving direction of the first sliding block, as required by claim 3; a revolute pair axis of the second Hooke’s joint…is vertical to the axis of the moving direction of the second sliding block, as required by claim 3; and as a structure including the four linear actuator chains, the linear actuator unit can also be placed before the revolute pair or the Hooke's joint; that is, the actuator unit is mounted on the sliding block, and the axes of the four actuator units can be arranged vertically upwards; or, the axes of the actuator units of the first chain and the third chain are parallel with a movement direction of the sliding block, and the axes of the actuator units of the second chain and the fourth chain are vertical to the movement direction of the sliding block, as required by claims 6-10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a 

Claim Objections
Claims 3-10 are objected to because of the following informalities:
Claim 3 line 3 reads “the axis”, --an axis-- is suggested.
Claim 3 line 4 reads “the axis”, --an axis-- is suggested.
Claim 3 line 9 reads “the axis”, --an axis-- is suggested.
Claim 4 line 4 reads “the center”, --a center-- is suggested.
Claim 4 line 7 reads “the center”, --a center-- is suggested.
Claim 5 line 5 reads “the translational”, --a translational-- is suggested.
Claim 5 line 6 reads “the direction”, --a direction-- is suggested.
Claim 5 line 7 reads “the rotational”, --a rotational-- is suggested.
Claims 6-10 line 4 reads “the axes”, --axes-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


s 3- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 lines 2-4 recite the limitation “a revolute pair axis of the first Hooke’s joint…is vertical to the axis of the moving direction of the first sliding block”. It is unclear which direction the axis of the first Hooke’s joint is to be oriented. Vertical generally means the up/down directions, however, the figures of the instant application do not show an axis of the Hooke’s joint in an up/down orientation. Since the scope of the claims cannot be determined, it is therefore indefinite.
Claim 3 lines 7-9 recite the limitation “a revolute pair axis of the second Hooke’s joint…is vertical to the axis of the moving direction of the second sliding block”. It is unclear which direction the axis of the first Hooke’s joint is to be oriented. Vertical generally means the up/down directions, however, the figures of the instant application do not show an axis of the Hooke’s joint in an up/down orientation. Since the scope of the claims cannot be determined, it is therefore indefinite.
Claim 4 lines 3-5 recite the limitation “a revolute pair center of the first Hooke’s joint…is located at the center of the first sliding block vertical to its motion direction in an axial direction”. First, it is unclear where the revolute pair center of the first Hooke’s joint is to be located. Vertical generally means the up/down directions, however, the figures of the instant application do not show the revolute pair center of the first Hooke’s joint centered in the up/down direction on the first sliding block. Second, it is unclear which element the “axial direction” is referring to. Since the scope of the claims cannot be determined, it is therefore indefinite.
Claim 4 lines 5-8 recite the limitation ““a revolute pair center of the second Hooke’s joint…is located at the center of the second sliding block vertical to its motion direction in an axial direction”. First, it is unclear where the revolute pair center of the second Hooke’s joint is to be located. Vertical generally means the up/down directions, however, the figures of the instant application do not show the revolute pair center of the second Hooke’s joint centered in the up/down direction on the second sliding block. Second, it is unclear which element the “axial 
Claim 6 line 3 recites the limitation “the linear actuator unit”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear what is required to be “the linear actuator unit”.
Claim 6 line 4 recites the limitation “the actuator unit”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear what is required to be “the actuator unit”.
Claim 6 line 4 recites the limitation “the sliding block”. It is unclear if this limitation is referring to the first sliding block or the second sliding block.
Claim 6 line 5 recites the limitation “the actuator units”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear what is required to be “the actuator units”.
Claim 6 line 6 recites the limitation “the sliding block”. It is unclear if this limitation is referring to the first sliding block or the second sliding block.
Claim 6 lines 6-7 recite the limitation “the actuator units”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear what is required to be “the actuator units”.
Claims 7-10 line 2 recites the limitation “the linear actuator unit”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear what is required to be “the linear actuator unit”.
Claim 7-10 line 3 recites the limitation “the actuator unit”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear what is required to be “the actuator unit”.
Claim 7-10 lines 3-4 recites the limitation “the sliding block”. It is unclear if this limitation is referring to the first sliding block or the second sliding block.
Claim 7-10 line 5 recites the limitation “the actuator units”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear what is required to be “the actuator units”.
Claim 7-10 line 6 recites the limitation “the sliding block”. It is unclear if this limitation is referring to the first sliding block or the second sliding block.
Claim 7-10 lines 6 recite the limitation “the actuator units”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear what is required to be “the actuator units”. 

Accordingly, from the above, the claims and disclosure are generally narrative and indefinite, appearing to be a literal translation into English from a foreign document.  A great deal of confusion and uncertainty exists as to the proper interpretation of the claim limitations.  In accordance with MPEP § 2173 the examiner has applied the prior art elsewhere below under 35 U.S.C. 102 and/or 103 in as best as the claims can be understood in the interest of compact prosecution.  See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prussmeier (US 20180222042 A1) in view of Brisan (EP 2444209 B1).
Regarding claim 1, Prussmeier discloses a fixed platform (see Fig. 2, 12), a sliding rail (20) mounted on the fixed platform, two sliding blocks (40, 50), a mobile platform (80) and four arms (61, 62; 71, 72) connecting the mobile platform with a first sliding block (40) and a second sliding block (50); the first sliding block and the second sliding block have the same structure and shape (see Fig. 2); the first sliding block and the second sliding block are distributed in a centrosymmetric manner (see Fig. 2); the mobile platform is connected with the first sliding block and the second sliding block through the four arms (see Fig. 2); the first sliding block and the second sliding block are connected with the fixed platform through the sliding rail (see Fig. 2); the first sliding block and the second sliding block can respectively synchronously or asynchronously move on the fixed platform along the sliding rail (see Fig. 2). Prussmeier fails to disclose four linear actuator chains. However, Brisan teaches four linear actuator chains (see Fig. 4, 25, 29, 33, 37; 26, 40, 34, 39; 27, 31, 35, 38; 28, 32, 36, 40). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Prussmeier with four linear actuator chains, as taught by Brisan, to provide the apparatus of Prussmeier with additional degrees of freedom allowing for more accurate positioning and allowing for a wider variety of uses. As a result of the combination, the following limitations would necessarily result: a four-chain six-degree-of-freedom hybrid mechanism (see combination of claim 1 above); wherein the mobile platform (Prussmeier, 80) is connected with the first sliding block (Prussmeier, 40) and the second sliding block (Prussmeier, 50) through the four linear actuator chains (Brisan, 25, 29, 33, 37; 26, 40, 34, 39; 27, 31, 35, 38; 28, 32, 36, 40). Prussmeier in view of Brisan fail to disclose the mobile platform is square-shaped and the first and second sliding blocks are L-shaped. However, it has been held that a change in shape is an obvious matter of design choice absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this instance, Applicant has failed to demonstrate any criticality that a square-shaped mobile platform and L-shaped sliding blocks produce any unexpected results.
Regarding claim 2, the combination of claim 1 elsewhere above would necessarily result in the following limitations: in the four linear actuator chains (Brisan, 25, 29, 33, 37; 26, 40, 34, 39; 27, 31, 35, 38; 28, 32, 36, 40), the first linear actuator chain (Brisan, 25, 29, 33, 37) and the third linear actuator chain (Brisan, 27, 31, 35, 38) have the same structure while the second linear actuator chain (Brisan, 26, 30, 34, 39) and the fourth linear actuator chain (Brisan, 28, 32, 36, 40) have the same structure; a first end of the first linear actuator chain is connected with the mobile platform (Prussmeier, 80) through a first spherical pair (Brisan, 29), and a second end thereof is connected with the first sliding block (Prussmeier, 40) through a first Hooke's joint (Brisan, 37); a first end of the second linear actuator chain is connected with the mobile platform through a second spherical pair (Brisan, 30), and a second end thereof is connected with the first sliding block through a first revolute pair (Brisan, 39); a first end of the third linear actuator chain is connected with the mobile platform through a third spherical pair (Brisan, 31), and a second end thereof is connected with the second sliding block through a second Hooke's joint (Brisan, 38); a first end of the fourth linear actuator chain is connected with the mobile platform through a fourth spherical pair (Brisan, 32), and a second end thereof is connected with the second sliding block through a second revolute pair (Brisan, 40).
Regarding claim 3, the combination of claim 1 elsewhere above would necessarily result in the following limitations: a revolute pair axis of the first Hooke's joint (Brisan, 37) for connecting the first linear actuator chain (Brisan, 25, 29, 33, 37) with the first sliding block (Prussmeier, 40) is vertical to the axis of the moving direction of the first sliding block when the first sliding block moves along the fixed platform (Prussmeier, Fig. 2, modifying the revolute joint of 61 with a Hooke’s joint would result in a joint axis in the same direction shown in Fig. 2 and parallel with the movement direction of 40); a revolute pair axis of the second Hooke's joint (Brisan, 38) for connecting the third linear actuator chain (Brisan, 27, 31, 35, 38) with the second sliding block (Prussmeier, 50) is vertical to the axis of the moving direction of the second sliding block when the second sliding block moves along the fixed platform (Prussmeier, Fig. 2, modifying the revolute joint of 72 with a Hooke’s joint would result in a joint axis in the same direction shown in Fig. 2 and parallel with the movement direction of 50). Prussmeier in view of Brisan fail to disclose the axis of the first revolute pair for connecting the second linear actuator chain with the first sliding block is parallel with the axis of the moving direction of the first sliding block when the first sliding block moves along the fixed platform; and the axis of the second revolute pair for connecting the fourth linear actuator chain with the second sliding block is parallel with the axis of the moving direction of the second sliding block when the second sliding block moves along the fixed platform. However, it has been held that a rearrangement of parts, which does not modify the operation of the device, is an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, Applicant has failed to demonstrate any criticality that axes of the first 
Regarding claim 4, the combination of claim 1 elsewhere above would necessarily result in the following limitations: four hinged points (Prussmeier, connection of 61, 62, 71, 72 to rods 64, 74) of the four linear actuator chains (Brisan, 25, 29, 33, 37; 26, 40, 34, 39; 27, 31, 35, 38; 28, 32, 36, 40) on the mobile platform (Prussmeier, 80) are distributed in the shape of a square (Prussmeier, Fig. 2); hinged points of the two Hooke's joints (Brisan, 37, 38) connected with the first linear actuator chain (Brisan, 25, 29, 33, 37) and the third linear actuator chain (Brisan, 27, 31, 35, 38) and hinged points of the two revolute pairs (Brisan, 39, 40) connected with the second linear actuator chain (Brisan, 26, 30, 34, 39) and the fourth linear actuator chain (Brisan, 28, 32, 36, 40) are located on the same plane (Brisan, Fig. 2). Prussmeier fails to disclose a revolute pair center of the first Hooke's joint for connecting the first linear actuator chain with the first sliding block is located at the center of the first sliding block vertical to its motion direction in an axial direction; a revolute pair center of the second Hooke's joint for connecting the third linear actuator chain with the second sliding block is located at the center of the second sliding block vertical to its motion direction in an axial direction. However, it has been held that a rearrangement of parts, which does not modify the operation of the device, is an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, Applicant has failed to demonstrate any criticality that the location of the revolute pair centers with respect to the sliding blocks produce any unexpected results.
Regarding claim 5, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the four linear actuator chains mutually coordinate to drive so as to achieve two rotational degrees of freedom and two translational degrees of freedom of the mobile platform, namely rolling, pitching, transverse movement and vertical movement; the first sliding block and the second sliding block synchronously move to achieve the translational degree of freedom ofAttorney Docket No. 13608-890003 Preliminary Amendment Page 5 the mobile platform in the direction of the rail; the first sliding block and the second sliding block asynchronously move to achieve the rotational degree of freedom of the mobile platform. The combination of claim 1 elsewhere above results in an apparatus substantially similar to that of the instant 
Regarding claims 6-10, the combination of claim 1 elsewhere above would necessarily result in the following limitations: as a structure including the four linear actuator chains (see combination of claim 1 above), the linear actuator unit (Brisan, 25, 26, 27, 28) can also be placed before the revolute pair (Brisan, 39, 40) or the Hooke's joint (37, 38); that is, the actuator unit is mounted on the sliding block (Prussmeier, 40, 50), and the axes of the four actuator units can be arranged vertically upwards (Brisan, Fig. 1); or, the axes of the actuator units of the first chain and the third chain are parallel with a movement direction of the sliding block, and the axes of the actuator units of the second chain and the fourth chain are vertical to the movement direction of the sliding block.
	 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658